Title: From John Adams to Thomas Boylston Adams, 1 February 1802
From: Adams, John
To: Adams, Thomas Boylston



My dear Son
Quincy Feb. 1. 1802

Politicks are forbidden fruit to me, at present, and what other Subject can I choose for a Letter? Shall I tell you what Books I read? or how many times a Week I go into the Woods? These Informations would not be interesting to you.
I Suppose I may hint at a Question of Law without giving offence to the Powers that be, or the Powers that once were, but be not. A great noise has been made about common Law. But it has been a loose, misterious clamour on both Sides. One respresents it, as Perfection and the other as destruction. The Truth lies in the middle Way. An Essay on this Subject is much wanted. I wish you would undertake it. You will increase your own Store of Knowledge by such an investigation, as I Shall propose and may do a memorable Service to your Country. The common Law was not a perfect System of Liberty. I am not certain that a Representation of the People in the House of commons was a part of it: on the contrary I believe it is certain that it was not. Most certain it is that the Judges at common Law held their Commissions Durante Bene placito and the Tenure for Life or Quamdiu se bene gesserrit was introduced by Statute, first in the Petition of Right and more fully by the Bill of Rights, but was never compleated till the Beginning of the Reign of K. G. 3.
Now I wish some one, and I know of none more proper than yourself, to undertake to inquire, ascertain and establish all those Points of the common Law, which are now in force in the United States and in the individual States; and on the contrary those Points, which have been altered by Statutes or by the Revolution and the Constitutions of Government which have been established in Consequence of it.
Your Brother, Sister, little nephew and Mr Shaw spent the Sunday with us, in very good health and are returned this Morning to Boston.—Your Brother is in great request among the Scientific  and litterary Societies, is well Situated both in a House and Office, and will soon be busy enough among the Court and Lawyers. At least I hope and believe he will, if not I should advice him to retire to Quincy or Braintree, where a Farm will afford him Business Pleasure and Study. I hope your Business increases and is likely to increase, and that your prospects are good. Anxiety for my Children is all the anxiety I know and indulge. When Cares for my Country arise, as they do very often, I Silence them and divert them as well as I can, by reflecting that I have done all in my power and can do no more. But I am not so clear that I can do no more for my Children. One Thing is certain, that none of my Children and are Children of this World or of Fortune any more than their father. Apollo’s Advice to the Waggoner to put his Shoulder to the Wheel encourage his Cattle and then pray to him for help is the only Advice that is good—God helps those who help themselves. Mediocrity itself is not attainable without a Renunciation of dissipation and an indefatigable Application to Business and to Study: much less is Excellence to be commanded.—If I could be of any Use of help in the prosecution of your Studies or in any other Way, by Advice or otherwise, it would contribute much to my consolation and be considered as a Duty by your affectionate Father
